—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered *443March 22, 1988, convicting defendant after jury trial of burglary in the second degree, grand larceny in the third degree, and criminal possession of stolen property in the third degree, and sentencing defendant as a persistent violent felony offender to concurrent indeterminate terms of imprisonment of 8 years to life, on the burglary count, and 3Vi to 7 years on the remaining counts, unanimously modified, on the law, to the extent of reducing from third degree to fourth degree defendant’s convictions for grand larceny and possession of stolen property, vacating the sentences imposed on those two counts and resentencing defendant to IVi to 3 years on his convictions of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, such sentences to run concurrently with his sentence of 8 years to life for burglary in the second degree, and the judgment is otherwise affirmed.
Viewing the evidence in a light most favorable to the People, we find that the record provides an ample basis for a rational trier of fact to determine that defendant was the person who committed the burglary beyond a reasonable doubt. (See, People v Contes, 60 NY2d 620.) However, with respect to defendant’s convictions for grand larceny in the third degree and criminal possession of stolen property in the third degree, it appears that the People failed to prove that the value of the property stolen was in excess of $3,000 in accordance with Penal Law § 155.20. [The unpublished decision and order of this Court entered May 7, 1991 is recalled and vacated.] Concur—Sullivan, J. P., Ellerin, Wallach, Ross and Smith, JJ.